Citation Nr: 1813330	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1989 to August 1993 and from February 2003 to August 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matters must be remanded for further development before a decision may be made on the merits.  

With regard to the Veteran's migraine headaches, the Board notes that the Veteran has a current headache disability.  The Veteran contends that he was diagnosed with migraines in June 2004, while still in service.  The Veteran contends that his headaches may be due to exposure to chemicals in Iraq.  The Veteran's service treatment records have been found to be unavailable.  VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the VA has not obtained a medical opinion to determine the etiology of the Veteran's headache disability.  As such, remand is required to obtain an opinion as to whether it is at least as likely as not that the Veteran's headaches were incurred in or caused by service.  

With regard to the Veteran's psychiatric disability, the Board notes a current disability of major depressive disorder.  The Veteran has a verified PTSD stressor, and the record shows a diagnosis of PTSD from 2010.  The Board is unclear whether this diagnosis was made in compliance with DSM-IV or DSM-5 standards.  The Veteran attended a VA examination in February 2013 that indicates that the Veteran does not meet the DSM criteria for PTSD.  However, it is unclear if the Veteran, at any point during the period on appeal, met the criteria.  Another VA examination occurred in August 2017, and the examiner opined that the Veteran's current major depression was less than likely due to service.  The Board finds the prior examinations and opinions inadequate for decision making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2017 VA examiner predicated her opinion on the rationale that the Veteran's self-reported symptoms were in contrast to the symptoms he reported to TRP providers and private doctors, and that he denied or reported minimal symptoms to those providers.  The examiner also noted the lack of mental health treatment in service, although the Veteran's service treatment records were found to be unavailable.  The Board notes that an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Review of TRP records from 2010 shows reports of difficulty with sleep, feelings of guilt, outbursts of anger, depression, irritability, and anxiety.  Examination from August 2017 shows continued reports of most of those symptoms.  As such, the rationale of the August 2017 examiner is based on an inaccurate factual premise.  A new opinion is needed to determine the etiology of the Veteran's depressive disorder, as well as to clarify whether the Veteran had a diagnosis of PTSD during the period on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a suitably qualified examiner other than the one who conducted the August 2017 VA psychiatric examination for completion of an addendum opinion.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include depressive disorder and PTSD, diagnosed proximate to, or during, the appeal was incurred in, caused by, or aggravated by the Veteran's honorable military service, as outlined in the Introduction to this Remand.  The examiner is asked to address the Veterans 2010 diagnosis of PTSD, and determine whether it was made in accordance with the relevant DSM standards.  A complete rationale should accompany any opinion provided and conclusion reached, and the examiner must consider the Veteran's lay statements as to onset.

2.  Obtain a VA opinion to determine the nature and etiology of his current migraine headaches.  The record must be made available to the examiner and the examiner must note that it was reviewed.  The examiner must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraines were incurred in, caused by, or related to service.  A complete rationale must be provided for any opinion given.  The examiner must consider the Veteran's lay statements as to onset.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  

3.  After completion of the above, readjudicate the issues on appeal, to include consideration of any evidence received since last adjudication.  If any benefit sought remains denied, then issue a supplemental statement of the case, and afford the Veteran an appropriate period to respond, before returning the matter(s) to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




